

116 SRES 68 ATS: Designating April 5, 2019, as “Gold Star Wives Day”.
U.S. Senate
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 68IN THE SENATE OF THE UNITED STATESFebruary 13, 2019Mr. Burr (for himself and Mr. Manchin) submitted the following resolution; which was referred to the Committee on the JudiciaryMarch 26, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating April 5, 2019, as Gold Star Wives Day.
	
 Whereas the Senate honors the sacrifices made by the spouses and families of the fallen members of the Armed Forces of the United States;
 Whereas Gold Star Wives of America, Inc. represents the spouses and families of the members and veterans of the Armed Forces of the United States who have died on active duty or as a result of a service-connected disability;
 Whereas the primary mission of Gold Star Wives of America, Inc. is to provide services, support, and friendship to the spouses of the fallen members and veterans of the Armed Forces of the United States;
 Whereas, in 1945, Gold Star Wives of America, Inc. was organized with the help of Eleanor Roosevelt to assist the families left behind by the fallen members and veterans of the Armed Forces of the United States;
 Whereas the first meeting of Gold Star Wives of America, Inc. was held on April 5, 1945;
 Whereas April 5, 2019, marks the 74th anniversary of the first meeting of Gold Star Wives of America, Inc.;
 Whereas the members and veterans of the Armed Forces of the United States bear the burden of protecting the freedom of the people of the United States; and
 Whereas the sacrifices of the families of the fallen members and veterans of the Armed Forces of the United States should never be forgotten: Now, therefore, be it
	
 That the Senate— (1)designates April 5, 2019, as Gold Star Wives Day;
 (2)honors and recognizes—
 (A)the contributions of the members of Gold Star Wives of America, Inc.; and
 (B)the dedication of the members of Gold Star Wives of America, Inc. to the members and veterans of the Armed Forces of the United States; and
 (3)encourages the people of the United States to observe Gold Star Wives Day to promote awareness of—
 (A)the contributions and dedication of the members of Gold Star Wives of America, Inc. to the members and veterans of the Armed Forces of the United States; and
 (B)the important role that Gold Star Wives of America, Inc. plays in the lives of the spouses and families of the fallen members and veterans of the Armed Forces of the United States.